In the United States Court of Federal Claims

 AMES 1, LLC,

                Plaintiff,                                 No. 22-cv-0196
                    v.                                     Filed: March 31, 2022
 THE UNITED STATES,

                Defendant.




                                             ORDER

       For the reasons stated on the record on March 31, 2022, this Court DENIES as moot

Plaintiff’s Motion for Judgment on the Administrative Record (ECF No. 15) and DENIES as

moot Defendant’s Cross Motion for Judgment on the Administrative Record (ECF No. 16) given

this Court’s ruling in Frawner Corporation v. United States, No. 22-cv-0078, granting in part

Frawner Corporation’s Motion for Judgment on the Administrative Record. This Court’s ruling

in Frawner enjoins Defendant United States from awarding and/or proceeding with any award

under the Solicitation other than to SD Construction. (Frawner, ECF No. 33.) This Order does

not impact Defendant’s ability to use other contracting methods to fulfill its contracting needs, if

lawful and appropriate. (Frawner, ECF No. 31.) In Frawner, this Court also ordered that if

Defendant opts to continue with awards under the Solicitation, it shall undertake corrective action

consistent with this Court’s ruling on the record and the following conditions:

       1. Defendant shall not automatically assign as the overall “Relevancy” rating for a past
          performance effort the adjectival rating of the lowest rated “Relevancy” subfactor;
       2. Defendant shall not treat the “magnitude” subfactor as a binary factor where past
          performance efforts valued above $2 million receive a “Not Relevant” rating for that
          subfactor and past performance efforts valued below $2 million receive a “Very
          Relevant” rating for that subfactor; rather, Defendant shall, to the extent it applies
          adjectival ratings to “Relevancy” subfactors, employ the full range of such ratings as
          defined in the Solicitation; and

       3. Defendant shall conduct a best value trade-off analysis by documenting whether
          benefits of an offeror’s proposal outweigh any potential higher cost for the
          Government.

        The Court issues this Order considering the expedited briefing in this case and the parties’

request for prompt resolution of this issue. As noted on the record and as agreed to by the parties,

the Court will issue a more fulsome opinion regarding its decision at a later date.

       IT IS SO ORDERED.

                                                                  s/ Eleni M. Roumel
                                                                 ELENI M. ROUMEL
                                                                         Judge




                                                                                                   2